DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the claims filed on 3/20/2020.
Claims 1-16 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/20/2020 and 6/30/2021 have been considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed towards “a deep learning-based cooling system temperature prediction apparatus.” However, claim 1 does not recite any structure beyond the term “apparatus” in the preamble of the claim and, therefore, rejected under this paragraph of 35 U.S.C. 112. 
Claims 2-8 are rejected by virtue of being dependent on claim 1. 

Allowable Subject Matter
Claims 9-16 are allowed. 
Claims 1-8 are allowed, subject to correction of the noted 112 rejections. 
 	The closest prior art consists of Juang (USPN 10,183,590). 
Juang (in col. 1 line 47 to col. 2 line 21 and claim 10) discloses an electric vehicle with a battery monitoring system, the vehicle comprising: a battery; a powertrain comprising at least one electric motor driven by the battery; a battery output current sensing circuit; and processing circuitry coupled to a battery output voltage sensing circuit and the battery output current sensing circuit, the processing circuitry configured to model behavior of the battery with at least first and second recurrent neural networks each comprising an input layer, a hidden layer, and an output layer, wherein a particular node of the hidden layer receives a first input from a node of the input layer and a second input from a previous time state of the hidden layer, wherein the first recurrent neural network models a predicted temperature of the battery, and wherein the processing circuitry provides the predicted temperature as input into the second recurrent neural network. 
However, Juang does not disclose or suggest artificial neural network submodels each including an input layer, a hidden layer, and an output layer is used, wherein a pump flow speed, a cooling water flow rate, a battery inlet cooling water temperature, a motor inlet cooling water temperature, a radiator outlet cooling water temperature, a battery temperature, and a motor temperature are predicted by inputting at least one of a predetermined control variable, an environment variable, or a time variable to the plurality of artificial neural network submodels in accordance with the physical causality, and wherein a number of the plurality of artificial neural network submodels and the control variables or environment variables that are sequentially input to each submodel, depend on divisional control and integral control of the cooling system
As such, the instant claims are allowable over the closest prior art reference of Jung. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412